UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                   April 5, 2006

                                      Before

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. MICHAEL S. KANNE, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-2685

UNITED STATES OF AMERICA,                      Appeal from the United States
    Plaintiff-Appellee,                        District Court for the Northern
                                               District of Illinois, Eastern Division
      v.
                                               No. 01 CR 907
JERMAINE WEEDEN,
    Defendant-Appellant.                       Ronald A. Guzman,
                                               Judge.

                                    ORDER

      After the Supreme Court’s decision in United States v. Booker, 543 U.S. 220
(2005), we ordered a limited remand so the district court could inform us whether it
would have sentenced Jermaine Weeden differently had it known the sentencing
guidelines were advisory, not mandatory. See United States v. Paladino, 401 F.3d
471 (7th Cir. 2005). The district court replied that it would have imposed the same
sentence. We then invited the parties to comment on the court’s statement, and
both parties have responded. We now affirm the sentence.

       When a Paladino remand results in the district court telling us that it would
have imposed the same sentence, we will affirm that sentence against a plain-error
Booker challenge so long as it is reasonable. Paladino, 401 F.3d at 484; United
States v. Newsom, 428 F.3d 685, 686 (7th Cir. 2005). A sentence within the properly
No. 04-2685                                                                    Page 2

calculated guidelines range—as Weeden’s is—is presumptively reasonable. See
United States v. Welch, 429 F.3d 702, 705 (7th Cir. 2005); United States v.
Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). And while the presumption may be
rebutted, Welch, 429 F.3d at 705, it will be the rare case in which we find a sentence
within the guideline range to be unreasonable, Newsom, 428 F.3d at 687; United
States v. Williams, 425 F.3d 478, 481 (7th Cir. 2005).

       Weeden does not argue that the presumption of reasonableness is rebutted in
his case. In fact, he does not even ask us to hold the sentence unreasonable. His
argument, instead, is that he is entitled to a second limited remand because, in his
view, the district court did not explain with “particularity” why it considered its
original sentence appropriate. But the brevity of the court’s response does not
amount to an abuse of discretion. In the first place, less needs be said when the
sentence is within the guidelines range. See Newsom, 428 F.3d at 688. Second,
while the district court never explicitly referred to 18 U.S.C. § 3553(a) in its post-
remand statement, it is enough if we can tell from the record that the relevant
factors were considered. Welch, 429 F.3d at 705; Williams, 425 F.3d at 480. Here,
in explaining that it would have imposed the same sentence, the district court cited
several § 3553(a)(1) factors that Weeden thought significant, including the
circumstances of Weeden’s crimes and his age, background, and criminal history.
In some cases, an explanation may be so brief as to leave us “in serious doubt
whether the judge connected the facts relating to the statutory factors to the
sentence he imposed,” see United States v. Cunningham, 429 F.3d 673, 676 (7th Cir.
2005), but this is not such a situation.

       Furthermore, we see nothing that required additional comment. Weeden
complains that on remand the district court failed to address three arguments: (1)
that his criminal history category was “overstated” by the career-offender guideline;
(2) that the “application of the crack cocaine guideline” exaggerated the “nature” of
his offense as compared to distribution of powder cocaine; and (3) that the
combination of both provisions “cumulatively reverberated in an increased and
unintended way.” But the first and second of these contentions are wholly without
merit, and so, then, is the third. As to Weeden’s criminal history—he had six prior
convictions for dealing drugs—the district court adequately explained at the
original sentencing hearing why it was unpersuaded that use of the career-offender
guideline overstated Weeden’s criminal history. See United States v. Weeden, No.
04-2685, slip op. at 2 (7th Cir. May 17, 2005) (unpublished). No purpose would be
served by demanding a recapitulation of that explanation when Weeden advanced
the identical argument after our Paladino remand. And as to the varying base
offense levels for powder and crack cocaine, see U.S.S.G. § 2D1.1(c), the guideline
differential is irrelevant because Weeden was sentenced under U.S.S.G. § 4B1.1,
the career-offender guideline, which trumps the guideline for drug offenses. The
difference in statutory treatment of powder and crack cocaine does affect the career-
No. 04-2685                                                                   Page 3

offender guideline because the base offense level under § 4B1.1 is tied to the
statutory maximum for the offense of conviction: forty years for crack offenses like
Weeden’s that involve at least five grams of crack, and twenty years for offenses
involving the same amount of powder cocaine, see 21 U.S.C. § 841(b)(1)(B), (C). The
career-offender guideline provides for an offense level of 34 if the offense of
conviction is punishable by 25 years or more in prison, U.S.S.G. § 4B1.1(b)(B), and
an offense level of 32 if it is punishable by at least 20 years but less than 25, id.
§ 4B1.1(b)(C). Applying a criminal history category of VI (applicable to all offenses
under the career-offender guideline), see id. § 4B1.1(b), and Weeden’s three-level
downward adjustment for acceptance of responsibility, the recommended guidelines
range was 188 to 235 months for crack cocaine, and would have been 151 to 188
months for powder cocaine. See Ch. 5, Pt. A. But Weeden’s sentence of 188 months
falls within both ranges and therefore would have been presumptively reasonable
even if the district court had been free to apply § 4B1.1 using the statutory
maximum for powder cocaine. Weeden’s argument about the differential between
guideline sentences for powder and crack cocaine is thus immaterial, and we decline
to fault the district court for not stating the obvious. See Cunningham, 429 F.3d at
679 (explaining that a “judge’s failure to discuss an immaterial or insubstantial
dispute relating to the proper sentence would be at worst a harmless error”).
                                                                            AFFIRMED.